Citation Nr: 1242126	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  06-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability, currently diagnosed as schizoaffective disorder, bipolar type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to April 1992.  His awards and decorations include the Kuwait Liberation Medal and the Southwest Asia Campaign Medal with two stars.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Virtual VA paperless claims processing system contains records of VA psychiatric treatment from September 2008 to October 2011.  These reflect extensive treatment and medication for a schizoaffective disorder.
 
The Veteran provided testimony at an April 2006 hearing before a Decision Review Officer (DRO) at the RO. A transcript of the hearing is associated with the claims file.

In July 2010, the Board granted the petition to reopen the claim for service connection for a psychiatric disability and remanded the reopened claim for further development.


FINDINGS OF FACT

1. The Veteran has current psychiatric disability, currently diagnosed as schizoaffective disorder, bipolar type

2. The competent lay evidence and medical evidence is at least in equipoise to show that the Veteran's current psychiatric disability was manifested by symptoms of psychosis within one year after discharge from active service and was at least 10 percent disabling under the VA rating schedule at that time.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, currently diagnosed as schizoaffective disorder, bipolar type, are met.  38 U.S.C.A. §§ 1110, 1131, 1111, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed below, sufficient evidence is of record to grant the claim on appeal.  Therefore, no further notice or development is needed with respect to this matter.  


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id. 

Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, the Department of Veterans Affairs (VA) must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Certain chronic disabilities, to include psychoses, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As noted, the Veteran served on active duty from July 1988 to April 1992.  He had three years, four months and six days of sea service.  His awards and decorations include the Kuwait Liberation Medal and the Southwest Asia Campaign Medal with two stars.
 
At the Veteran's February 1988 service entrance examination, clinical psychiatric evaluation was indicated by a checked box to be normal.

The limited service personnel records associated with the claims file appear to indicate that on a 4-point scale the Veteran achieved average to above-average performance in all evaluated areas of performance.  

At an April 1992 service discharge examination, psychiatric examination findings were limited to a notation by a checked box that the Veteran was psychiatrically normal on clinical evaluation.

SSA records obtained records contain an SSA disability determination and transmittal dated in April 1995, which indicates that SSA found the Veteran to be disabled (unable to engage in any substantially gainful activity) due to schizophrenia effective from April 24, 1993.  

(Records from SSA were obtained in July 2008; unfortunately, the medical records pertaining to the original SSA disability determination were not received from SSA; the medical records received by VA from SSA pertained to a continuing disability review that took place during the 2000 to 2001 time frame.  However, SSA computer data shared with VA, received in February 2008, confirms that the Veteran was found by SSA to be disabled effective from April 24, 1993.)

A medical history written in 1994 while the Veteran was treated for bipolar disorder, manic type, at Mayview State Hospital, states that the Veteran reported first having been hospitalized for psychiatric reasons at St. Fancis Hospital in March 1993, for symptoms including auditory hallucinations and grandiose delusions.  The Veteran recounted that he had heard voices that were telling him to "praise him" (quotes in original) and at the same time having experienced racing thoughts, having believed that he had a special blessing to heal people of incurable illnesses.  The Veteran recounted that at that time he became "excited" (quotes in original) and having contacted his girlfriend's relatives requesting a chance to lay his hands on the father of his girlfriend to cure his cancer.

A July 1994 forensic psychiatric report, prepared by an M.D. psychiatrist and a Ph.D. Director of a Regional Psychiatric Forensic center, indicated that the Veteran was admitted to Mayview State Hospital, Forensic Unit, on May 12, 1994.  The Veteran was characterized as a college student who had been incarcerated for harassment by communication and stalking.  The forensic psychiatrist and psychologist asserted that "[a]ccording to the information available patient has been decompensating for the last 12 to 15 months."  

The Veteran's original application for VA compensation was received in January 1995.  He indicated that he had manic depression and bipolar disorder that began on January 24, 1992; he did not indicate the specifics as to the onset of the disorder.  However, as will be discussed further below, he did later indicate that he began to experience symptoms shortly after returning from his wartime deployment.

At a March 1995 VA examination, the Veteran was noted by history to have been admitted to St. Francis Hospital in April 1993, where he stayed for five days. The Veteran indicated that he refused to take medications while at St. Francis Hospital, and that he remained depressed though the intervening months between April 1993 and September 1993 and was "feeling rather out of it" during that time. 

The Veteran was noted by the March 1995 VA examiner to have attended college for a total of 38 credits.  The Veteran reported that he failed a number of courses in the spring of 1993 and dropped out of school in the spring of 1994.

The VA examiner diagnosed the Veteran as having bipolar affective disorder, mixed type, in partial remission.  His Global Assessment Functioning was estimated at 45.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

In August 2004 the Veteran wrote that he recalled experiencing symptoms of what was later diagnosed bipolar disorder after Operation Desert Storm in 1991, but that it went undocumented because he did not understand that he was experiencing a psychiatric disorder.  

In January 2005, VA received correspondence from a records information and management custodian that stated that St. Francis Hospital closed in 1997 and that the Veteran's records of treatment had not been kept by the contracting records custodian past seven years after the date of treatment.  

Thus, it would appear, the Veteran's records of psychiatric hospitalization in March or April of 1993 at St. Francis Hospital were likely destroyed in the year 2000.

While some more recent records relying on solely on history provided by the Veteran indicate a history of psychiatric treatment dating back to 1988 (see, for example, October 2000 records of treatment at Danville hospital), which would be prior to active service, the records of treatment dating from the years shortly after service uniformly indicate that the first episodes of psychiatric treatment were shortly after, and not before, active service, during the 1993 time frame.  As these more contemporaneous histories and determinations were made by medical professionals for purposes of contemporaneous psychiatric treatment, adjudication of disability benefits claims and forensic evaluation by the criminal justice system, the Board finds them to be far more reliable than histories related by the Veteran during psychiatric hospitalization many years after active service.  Thus, the histories and findings indicating initial treatment in 1993 are of the greatest probative weight.

As noted above, the Veteran was found to be psychiatrically normal at his February 1988 service entrance examination.  Thus the presumption of sound psychiatric condition upon entry into service applies.  See 38 U.S.C.A. § 1111.

In VA medical opinions issued in February 2011 and June 2012, a VA psychiatrist opined that he could not state that the Veteran's psychiatric disability clearly and unmistakably preexisted service, because there were no records of treatment prior to service.  The Board finds this aspect of the VA examiner's opinion to be sound and well-reasoned and therefore of high probative weight.  

As a result of the VA examiner's February 2011and June 2012 opinions, and the lack of sufficient evidence to clearly and unmistakably demonstrate pre-service psychiatric disability, the presumption that the Veteran was sound upon entry into active service is not rebutted.  38 U.S.C.A. § 1111.

In the February 2011 and May 2012 opinions the VA examiner also asserted that the Veteran's psychiatric disability first manifested itself in 1994, over two years after discharge from active service.  

However, the February 2011 and May 2012 VA examiner's determination that the Veteran's psychiatric disability first manifested itself in 1994, over two years after service, is of very low probative weight, as it overlooks the history of psychiatric hospitalization in March 1993, as described in the 1994 records of Mayview State Hospital; the paper records and computer data of the Social Security Administration, which indicate that the Veteran was totally disabled due to schizophrenia beginning in May 1993; the July 1994 forensic report prepared by an M.D. psychiatrist and a Ph.D. psychologist., indicating that the Veteran had been decompensating for 12 to 15 months prior to his admission to Mayview State Hospital in May 1994; and the findings and history by a March 1995 VA examiner, which indicate symptoms and a first hospitalization as having occurred in April 2003.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305-306 (2008) (finding in pertinent part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence).

Indeed, the claims file contains medical opinion, medical forensic, medical history,  and lay evidence that his symptoms began within one year after discharge from active service, no later than March to May 1993, and it is evident that in 1995 the SSA made this same determination, in finding that the Veteran became totally disabled (unable to obtain maintain substantially gainful activity) as of May 24, 1993 (as noted, the Veteran was discharged from active service on May 24, 1992) due to schizophrenia.  The Veteran's recollections and contentions in this regard are confirmed by highly probative evidence derived from medical determinations of the criminal justice system, the private medical community, the VA disability benefits system, and the SSA disability benefits system.

The fact that the SSA in 1995, presumably based on documented medical evidence before it at that point in time, found the Veteran to be unable to maintain substantially activity employment by reason of schizophrenia within one year after discharge from active service, is evidence of high probative weight that the Veteran was disabled to a degree of 10 percent or more within one year after discharge from active service.  His documented histories dated back to March or April 1993 of auditory hallucinations, delusions, racing thoughts, stalking behaviors, and other symptoms during the March to May 1993 time frame, as indicated by the July 1994 forensic report and the May 1994 Mayview State Hospital records, indications of decompensation beginning in the February to May 1993 time according to information before the forensic examiners, and of a history psychiatric hospitalization in April 1993 with symptoms of depression and being "out of it" as related by a March 1995 VA examiner, establish sufficiently that he was disabled to a degree of 10 percent or more due to psychosis within one year after discharge from service on May 24, 1992.  See 38 C.F.R. § 4.130, section headed "Schizophrenia and other Psychotic Disorders," Diagnostic Codes 9201-9211 (including schizophrenia and schizoaffective disorder).

To the extent there remains any plausible doubt in this matter as to the date of onset of the Veteran's psychiatric disability, this would appear to be a result of the destruction of the 1993 psychiatric treatment records of St. Francis Hospital in approximately the year 2000, due to the hospital having closed its doors, as discussed above.  The Board thus resolves in favor of the Veteran what intractable doubt remains as a result of the destruction of these records.  See 38 C.F.R. § 3.102.

As the evidence shows that the Veteran experienced psychotic psychiatric disability (both schizophrenia and schizoaffective disorder are considered psychoses by VA regulations, see 38 C.F.R. § 4.130) within one year after discharge from active service, a presumption of service connection for psychosis attaches.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Although the Veteran performed satisfactorily in service and was evaluated as psychiatrically normally at discharge, the Veteran's credible recollection of his first experiencing psychiatric symptoms, soon after his deployment in support of the liberation of Kuwait and the Southwest Asia Campaign, of what is now diagnosed as schizoaffective disorder, bipolar type, leaves unrebutted the presumption of service connection that attaches in this matter by reason of a psychosis disabling to a degree of 10 percent or more having existed within one year after discharge from active service.  

At his April 2006 DRO hearing ,the Veteran provided competent and credible testimony of experiencing symptoms of anger, irritability, and being emotionally abusive towards others during active service.  He described the symptoms as becoming more severe during his first year after discharge from service.  

Experiencing psychiatric symptoms after his wartime deployment is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002) (stating that consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).

In sum, the evidence is at least in equipoise to show that the Veteran is entitled to a presumption of service connection for his current psychiatric disorder, a psychosis, currently diagnosed as schizoaffective disorder, bipolar type, based on his manifestation of symptoms of this disorder within one year after discharge from active service.  He has continued to experience symptoms from that time forward, and there is insufficient evidence to rebut the presumption of service connection for his psychosis.  Accordingly, entitlement to service connection for psychiatric disability, currently diagnosed as schizoaffective disorder, bipolar type, is warranted.




ORDER

Service connection for psychiatric disability, currently diagnosed as schizoaffective disorder, bipolar type, is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


